PER CURIAM.
| We granted defendant’s application for a writ of certiorari in this case on January 18, 2013. After receiving briefing from the parties and reviewing the record, we conclude the judgment below does not require the exercise of this court’s supervisory authority.1 Accordingly, we recall our order *343of January 18, 2013 as improvidently granted, and we deny defendant’s writ application.

. The posture of this litigation changed significantly between the granting of the writ and *343docketing of the case, as a result of a December 21, 2012 partial settlement between the parties. Although this settlement was con-fected prior to this court's grant of certiorari on January 18, 2013, defendant did not inform this court of the partial settlement until February 8, 2013, when it filed its brief.